Fitzsimons, J. (dissenting).
The witness Moss, who testified as to the contract between plaintiffs and defendant’s intestate, upon which this action is based, sustains toward plaintiffs an extremely close, intimate, trusted and confidential relation, such as partners usually occupy towards one another; so much do they confide in him, that they permitted him to argue the matter for which the fee in suit was promised, before the governor of this state, and upon the success of his effort depended the plaintiff’s right to said fee, amounting to $1,000, no small matter. He is an intelligent, capable, faithful, valuable and valued assistant, earning $4,000 a year, and as such, takes such an interest in the plaintiffs’ law business as to be practically interested therein, and be identified therewith so deeply and intimately as to bring him within the class of witnesses where testimony must be submitted to a jury, even though uncontradicted, because of their bias and interest. Cleveland v. Nellis Co., 18 N. Y. Supp. 448.
I think that the trial justice should have submitted plaintiffs’ testimony to the jury for their verdict, and that it was error for him to direct a verdict thereon in their favor. Judgment should be reversed, and a new trial ordered.
Judgment affirmed.